Citation Nr: 0017999	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed neck disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel










INTRODUCTION

The veteran had essentially continuous active service from 
June 1973 to June 1984, and additional service from February 
to July 1991; there have also been other periods of active 
duty training including from July 10 to July 24, 1989.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
service connection for a chronic acquired neck disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed neck disorder is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed neck disorder is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).


Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability 
resulting from personal injury incurred or aggravated while 
on active military, naval, or air service.  Active military, 
naval, or air service includes active duty, any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury, or inactive duty 
training during which the veteran was disabled or died from 
an injury incurred or aggravated in the line of duty. 38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Evidence submitted in support of a claim must be accepted as 
true for the purpose of determining whether the claim is well 
grounded, except when the evidentiary assertion (other than 
in a government record) is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12. 2000).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, op. cit.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Other than as addressed below, no service medical records are 
available.  The RO has made repeated attempts to obtain such 
records without positive results; and the National Personnel 
Records Center (NPRC) in St. Louis had indicated that no such 
records are now located in a file for the veteran at their 
location.

All other interim and post-service clinical records as 
identified by the veteran are in the file.  




In July 1989 the veteran was seen at the Hawthorne (Nevada) 
Army Health Clinic facility for neck complaints.  It was 
noted on the DA Form 2173 of record that he was on active 
duty for training with the Hawthorne Army Ammunition Plant's 
tenant/organization from July 10 to July 24, 1989.  

On July 14 the veteran presented at the clinic stating that 
he had awakened with a muscle spasm on the right side of his 
neck on July 14.  On inquiry he further reported that he had 
done physical exercise the night prior to the muscle spasm in 
preparation for his annual physical fitness test. 

The physician's assistant noted that the veteran had a muscle 
strain of the right side of his neck (torticollis) and muscle 
spasm.  The neck was stiff and painful.  A check mark was 
placed in the box as to it not having been incurred in the 
line of duty, and that he had awakened with the problem.  The 
notation dated July 18, 1989 was made that the disability was 
temporary.

A VA outpatient notation is of record from February 1997 when 
the veteran complained of pain from the left buttock down the 
left foot as well as his left arm which felt numb.  This had 
existed about 6 months.

In a March 1997 VA visit the veteran was said to have been 
losing control of his legs and feet.  He had severe left leg, 
hip and ankle pain for 2 months.  He had had trouble 
sleeping, and the problems became worse at night but were not 
related to walking.  He felt that the problems arose from the 
lower vertebrae.  Examination showed no acute tenderness in 
the musculoskeletal system.

A VA report is of record from April 1997 reflecting that the 
veteran had complained of increasing left sided pain for 11/2 
years.  This pain had started in his hip and progressed up 
and down to the entire left side from shoulder to foot.  He 
said that the first sign something was wrong had been in 1989 
when he had muscle spasms in his left side.  He also would 
get sudden leg weakness.  

The veteran said that he thought the problem was in his 
brain, possibly a tumor.  He said that he had been struck in 
the head on the left side by a Cadillac when he was in the 
1st grade.  He had also been hit by a car in his left hip 
when he was in the 4th grade.  He had occasional paresthesias 
of the left hand. 

An April 1997 X-ray of the veteran's shoulder was normal.  
There was also some narrowing of L-5/L6 on X-ray in April 
1997.  He had run out of medication and had had numbness and 
tingling in some fingers of both hands.

In June 1997 when seen at the outpatient facility, the 
veteran complained of pain and loss of muscle control.  Some 
hypertrophic spurring at C-5/6 inferior margins was shown on 
X-rays along with spondylosis with nonunited fracture of a 
spur at C-6.  There were some degenerative changes at the T-
11/12 level.  He reported that a doctor had told him he had a 
brain tumor in 1991.

A report of specialized neurological testing at VA in July 
1997 is of record.  The veteran reported that his for the 
past 3 years he had been unable to move; this occurred mostly 
in the morning and would get better during the day.  His 
fingers on his left hand, digits 2-3, were numb most of the 
time.  Examination showed left median neuropathy at the wrist 
of moderate severity.

In August 1997 the veteran was complaining of pain in the 
back of his neck; and that he had felt a jolt in the axillary 
area bilaterally, losing control of both legs.  The veteran 
had been seen by VA.  Electroencephalogram (EEG) had been 
normal.

In September 1997 the veteran complained that he had foot and 
hip problems, and that he had had increased saliva which 
choked him sometimes.  He had had eye drainage and muscle 
spasms.  He had had constant hip pain for 9 months with some 
radiation.  Chronic complaints of insufficient lower 
extremity weakness with pain of questionable etiology was 
diagnosed along with tinea pedis.

A private treatment record from Loma Linda University 
Physician's Medical Group, dated in November 1997 is of 
record.  It was noted that the veteran had been involved in a 
motor vehicle accident.  He complained of chronic bilateral 
leg pain and was requesting disability.  The examiner noted a 
strange demeanor and flat affect.  The veteran complained of 
feeling light headed and said that his entire left side had a 
pins and needles sensation.  Although substance abuse was 
suggested, he denied amphetamine use.  An electromyogram 
(EMG) was normal.  It was felt that the leg pain might be due 
to his wearing boots on a daily basis, or that it was 
possibly related to the request for disability but that there 
was no justification to give disability at the time.  


Analysis

Section 5107 of title 38, United States code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a chronic 
acquired variously diagnosed neck disorder must be denied as 
not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

It is of interest that the veteran's specific arguments in 
his Substantive Appeal related to the care he received in 
1989 after awakening to find his neck was stiff.  There was 
no indication then or since that he injured his neck at that 
or any other time in service.  And there is no indication 
that there are records to the contrary.  

Since then, starting in the late 1990's, the veteran had 
exhibited a variety of complaints, some of which relate to 
pain in his neck.  He has even been shown to have some 
cervical degenerative changes which may have some neck 
impact.  Nonetheless, there is no objective basis for finding 
that any of this is in any way associable with service or any 
incident therein, particularly as may have related to a 
period of active duty training in 1989. 

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's currently diagnosed variously diagnosed neck 
disorders and his alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  Simply put, there is no competent medical evidence 
of record linking any of the veteran's variously diagnosed 
disorders to service.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Nor is the Board competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current variously diagnosed neck disorders are 
related to a disease or injury of service origin.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In such cases where service records have been lost or 
destroyed, the Board is under a duty to advise the veteran of 
alternative forms of evidence that can be developed to 
substantiate his claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

In the case at hand, the RO has repeatedly endeavored to 
obtain any available service medical records without success.  
Although the veteran argues that additional records have not 
been sought from Hawthorne, there is nothing to indicate that 
there is anything of record other than what is already of 
record, and is not helpful to his claim.  The veteran's 
request to obtain additional records from Hawthorne are also 
couched in terms of the possibility of existing records which 
may be helpful.  In this regard, the veteran must 
specifically explain how acquiring such records would be 
helpful, for the purpose of well-grounding his claim.  
Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  Otherwise, 
there is no indication of the existence of any other evidence 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Making another attempt to obtain records from a source from 
which apparently all records have already been obtained would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the veteran.  38 U.S.C.A. § 7261(b); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired variously diagnosed neck disorder is 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed neck disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

